Citation Nr: 1130241	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-40 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1968 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the claim to the RO via the Appeals Management Center (AMC) in May 2010 for further development and consideration.  And primarily because of additional evidence obtained as a result of this prior remand, the claim has to be developed even further, necessitating another remand.


REMAND

The Board previously remanded this claim for the AMC to obtain the Veteran's service treatment records and service personnel records concerning his service in the Michigan Army Reserve National Guard (ARNG), beginning in 1975, which since have been obtained.  The AMC also complied with the remand directive to send the Veteran an authorization form (VA Form 21-4142) to obtain his confidential medical treatment records concerning his low back surgery in February or March 1973, shortly after the conclusion of his prior active duty service.  But he did not respond to the letter requesting that he complete and return this enclosed form, leaving the AMC unable to obtain these private treatment records potentially material to his claim.  So the AMC complied with those May 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


To fully satisfy the duty-to-assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, however, the AMC also needs to schedule a VA compensation examination for a medical nexus opinion concerning the claimed correlation between the Veteran's low back disorder and his military service.  He contends that his low back disorder is due to a bike accident while on active duty.  See May 2011 informal hearing presentation.  A March 1972 service treatment record (STR) documents that he sustained a right shoulder contusion, although there is no specific mention of additional injury to his low back.  And as concerning what has occurred since service, his recent VA treatment records' problem list indicates he has osteoarthritis of the spine and intervertebral disk displacement.  There is also a general diagnosis in November 2008 of degenerative joint disease (i.e., arthritis), albeit without any indication of whether it is specifically referable to or involving his low back.

But of equal or even greater significance, the Michigan ARNG records now on file, which were obtained following and as a result of the Board's prior May 2010 remand, corroborate his assertions of low back problems beginning shortly after the conclusion of his active duty service in 1972 and continuing at least into his ARNG service during 1975 and 1976.  Indeed, a December 1975 ARNG enlistment examination report noted his history of a March 1973 ruptured disc laminectomy and continued complaints of recurrent back pain, so indicates he had undergone relevant low back surgery during the intervening years between the conclusion of his active duty service and start of his additional service in the Michigan ARNG.  Hence, although he did not respond to the AMC's prior remand request that he complete and submit the VA Form 21-4142 authorizing VA to obtain these surgical records, there now is at least indication that surgery in fact occurred in 1973 as alleged, so within one year of his discharge from active duty service in April 1972.  This is especially noteworthy given the more recent diagnosis of osteoarthritis of his spine and intervertebral disc disease because arthritis is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Moreover, an April 1976 ARNG orthopedic examination recorded that he had experienced progressively worsening low back pain radiating into his right lower extremity until that intervening 1973 surgery.  Therefore, although he was asymptomatic at the time of that 1976 evaluation, this evidence suggests he had experienced chronic low back pain preceding or leading up to that surgery in 1973, so possibly dating back to when he was on active duty the preceding year and immediately prior, from 1968 to 1972.

Consequently, the Board finds that a VA examination and medical nexus opinion are needed to assist in determining the nature and etiology of the Veteran's current low back disorder - but especially in terms of any potential relationship with his military service, either directly or presumptively.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, like pain, but does not require competent evidence of a nexus, just that the evidence suggests an association between the disability and service or a service-connected disability).  He is competent, even as a layman, to say he has experienced rather continuous low back pain since service, both leading up to and precipitating his 1973 surgery, the laminectomy, and even additionally during the many years since leading up to the more recent diagnoses, even in the absence of any actual treatment records objectively confirming as much.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

And since this claim is being remanded for this VA examination and opinion, the AMC also should confirm there are no outstanding VA medical records prior to scheduling this examination.  There are VA outpatient treatment records in the file from the Tampa VA Medical Center (VAMC) dating through September 2009.  So, at minimum, the AMC needs to ensure there are no more recent records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the Tampa VAMC to obtain any outstanding records of evaluation and treatment concerning the Veteran's low back, especially any dated since September 2009.  If any requested records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the nature and etiology of the Veteran's low back disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current low back disorders by specifying the present diagnoses.  And assuming there is a present diagnosis of a low back disorder, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current low back disorder is related to or dates back to the Veteran's military service.

In making this determination, the examiner must consider the Veteran's lay statements that he initially injured his low back in the bike accident in March 1972, that he experienced chronic or persistent low back pain as a consequence for the remainder of his active duty service, which ended in April 1972, that he continued to experience this pain leading up to and precipitating his low back surgery (laminectomy) in 1973, and that he has continued to even during the many years since that surgery, including while subsequently in the Michigan ARNG from 1975 to 1976 and more recently in his civilian life up to the filing of his claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (finding an examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the lack of evidence in the service treatment records to provide a negative opinion).  The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms since the reported injury in service, not necessarily documentation of treatment for these symptoms.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Board ultimately will have the responsibility of determining whether the Veteran's lay testimony concerning having reportedly experienced continuous symptoms (pain, etc.) since the claimed injury in service is not just competent, but also credible to have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  So the Board eventually will have to make this factual, not medical, determination.  But in the meantime, the designated medical examiner is asked to, in effect, presume the credibility of the Veteran's lay testimony in determining the likelihood that any current low back disorder is attributable to or consistent with the type of injury allegedly sustained during his active duty service.

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


